Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20069 Page 1 of 58




           
           
           
           
                                                    
                                                    


                                  (;+,%,7%
                                 




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 110
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20070 Page 2 of 58


                                                                                                 Page 1
  1                      UNITED STATES DISTRICT COURT
  2                      EASTERN DISTRICT OF WASHINGTON
  3
  4    CITY OF SPOKANE, a municipal      )
       corporation, located in the       )
  5    County of Spokane, State of       )
       Washington,                       )
  6                                      )
                    Plaintiff,           )
  7                                      )
                vs.                      ) Case No.
  8                                      ) 15-cv-00201-SMJ
       MONSANTO COMPANY, SOLUTIA INC.,   )
  9    and PHARMACIA CORPORATION, and    )
       DOES 1 through 100,               )
 10                                      )
                    Defendants.          )
 11    __________________________________)
 12
 13              VIDEO DEPOSITION OF DANIEL SCHLENK, PhD
 14                            NOVEMBER 13, 2019
 15                          SAN DIEGO, CALIFORNIA
 16
 17
 18
 19
 20
 21    Reported by:
 22
 23    Cynthia J. Vega, RMR, RDR, CSR 6640, CCRR 95
 24
 25    Job No.    171796


                 TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 111
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20071 Page 3 of 58


                                                                                                 Page 2
  1
  2
  3
  4                           November 13, 2019
  5                           9:06 a.m.
  6
  7
  8
  9               The video deposition of Daniel Schlenk, PhD, a
 10    Witness herein, taken on behalf of Defendants, held at
 11    11440 West Bernardo Court, Suite 265, in the City of
 12    San Diego, County of San Diego, State of California,
 13    before Cynthia J. Vega, Certified Shorthand Reporter
 14    6640, Registered Merit Reporter, Registered Diplomate
 15    Reporter, California Certified Realtime Reporter 95.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                 TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 112
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20072 Page 4 of 58


                                                                                                 Page 3
  1                                 APPEARANCES
  2
  3     For the Plaintiffs:
  4     BARON & BUDD
  5     BY:   BRETT LAND, ESQ.
  6     3102 Oak Lawn Avenue
  7     Dallas, Texas      75219
  8
  9
 10
 11     For the Defendants:
 12     SHOOK, HARDY & BACON
 13     BY:   STEPHEN HANSEN, ESQ.
 14           ALAN WONG, ESQ.
 15     125 Summer Street
 16     Boston, Massachusetts        02110
 17
 18
 19
 20
 21     The Videographer:
 22     MICHAEL DUARTE
 23
 24                                  * * * * *
 25


                 TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 113
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20073 Page 5 of 58


                                                                                                 Page 4
  1                                       INDEX
  2     WITNESS
  3     Daniel Schlenk, PhD
  4
  5     EXAMINATION                                                                        PAGE
  6     By Mr. Hansen                                                                            8
  7
  8
  9                                      EXHIBITS
 10     EXHIBIT           DESCRIPTION                                                      PAGE
 11     Exhibit 1         Defendants' Notice of Videotaped                                     18
 12                       Deposition of Daniel Schlenk
 13     Exhibit 2         Plaintiff's Objections and                                           22
 14                       Responses to Defendants' Requests
 15                       for Production of Documents -
 16                       Daniel Schlenk
 17     Exhibit 3         Expert Report of Daniel Schlenk,                                     23
 18                       Ph.D., October 11, 2019
 19     Exhibit 4         An Ecological Hazard Assessment                                      35
 20                       for PCBs in the Spokane River,
 21                       April 2001
 22     Exhibit 5         Ecological Risk Analysis of                                          37
 23                       Elevated Metal Concentrations in
 24                       the Spokane River, Washington,
 25                       November 6, 2000


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 114
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20074 Page 6 of 58


                                                                                                 Page 5
  1                                      EXHIBITS
  2     EXHIBIT           DESCRIPTION                                                      PAGE
  3     Exhibit 6         Burke Museum website printout                                        53
  4     Exhibit 7         Intermountain Province Subbasin                                      55
  5                       Plan Executive Summary, GEI
  6                       Consultants, Inc., May 2004
  7     Exhibit 8         Periodic Status Review for the                                       59
  8                       American White Pelican, October
  9                       2016
 10     Exhibit 9         Document titled "Living with                                         63
 11                       Wildlife Black Bears"
 12     Exhibit 10        Article titled "Development and                                      79
 13                       Evaluation of Consensus-Based
 14                       Sediment Quality Guidelines for
 15                       Freshwater Ecosystems"
 16     Exhibit 11        Department of Ecology Sediment                                       91
 17                       Management Standards, Chapter
 18                       173-204 WAC, September 2013
 19     Exhibit 12        Chapter 2, Station Clustering and                                    94
 20                       Site Identification WAC
 21                       173-204-510 and 173-204-520
 22     Exhibit 13        Technical Guidance for Screening                                     98
 23                       Contaminated Sediments
 24     Exhibit 14        Screening and Assessment of                                          99
 25                       Contaminated Sediment, June 24, 2014


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 115
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20075 Page 7 of 58


                                                                                                 Page 6
  1                                      EXHIBITS
  2     EXHIBIT           DESCRIPTION                                                      PAGE
  3     Exhibit 15        Department of Ecology Development                                  103
  4                       of Benthic SQVs for Freshwater
  5                       Sediments in Washington, Oregon,
  6                       and Idaho, November 2011
  7     Exhibit 16        Article titled "Use of tissue and                                  119
  8                       sediment-based threshold
  9                       concentrations of polychlorinated
 10                       biphenyls (PCBs) to protect
 11                       juvenile salmonids listed under
 12                       the US Endangered Species Act"
 13     Exhibit 17        Article titled "Correlation of                                     130
 14                       hepatic biomarkers with whole
 15                       animal and population-community
 16                       metrics"
 17     Exhibit 18        Document titled "Canadian Tissue                                   136
 18                       Residue Guidelines for the
 19                       Protection of Wildlife Consumers
 20                       of Aquatic Biota"
 21     Exhibit 19        Protocol for the Derivation of                                     144
 22                       Canadian Tissue Residue Guidelines
 23                       for the Protection of Wildlife
 24                       that Consume Aquatic Biota
 25


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 116
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20076 Page 8 of 58


                                                                                                 Page 7
  1                           SAN DIEGO, CALIFORNIA
  2               WEDNESDAY, NOVEMBER 13, 2019, 9:06 A.M.
  3
  4                THE VIDEOGRAPHER:         This is the start of media
  5     label number 1 of the video-recorded deposition of
  6     Dr. Daniel Schlenk, PhD, in the matter of the City of
  7     Spokane, et al., versus Monsanto Company, et al., in the
  8     United States District Court, Eastern District of
  9     Washington.      Number 15-cv-00201-SMJ.
 10                This deposition is being held at Baron & Budd,
 11     11440 West Bernardo Court, San Diego, California 92127,
 12     on November 13, 2019, at approximately 9:06 a.m.
 13                My name is Michael Duarte.              I am the legal
 14     video specialist from TSG Reporting, Inc., headquartered
 15     at 747 Third Avenue, New York, New York.
 16                The court reporter is Cindy Vega in association
 17     with TSG Reporting.
 18                Will the court reporter please swear in the
 19     witness.
 20
 21                            DANIEL SCHLENK, PhD,
 22     Witness herein, being first duly sworn, testifies as
 23     follows:
 24
 25                MR. HANSEN:      We'll waive video introductions


                 TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 117
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20077 Page 9 of 58


                                                                                               Page 35
  1          A.    The health of the Spokane River, we did the
  2     assessment to determine the risks of PCBs to organisms
  3     in the Spokane River.
  4          Q.    So you were focused solely on PCBs; correct?
  5          A.    In this particular assessment, yes.
  6          Q.    And you did not consider any other constituents
  7     that might be in the sediment, tissue, or water of fish
  8     or wildlife?
  9          A.    I did not conduct a risk assessment on any
 10     other constituent.
 11          Q.    So you didn't analyze, for example,
 12     concentrations of metal in sediment, tissue, or water;
 13     correct?
 14          A.    In the Spokane River, not that I can recall.
 15                MR. HANSEN:      Okay.      I'll mark this as
 16     Exhibit 4.
 17                (Exhibit 4 was marked for identification.)
 18     BY MR. HANSEN:
 19          Q.    Dr. Schlenk, showing you what's been marked as
 20     Exhibit 4.       Is this the Ecology 2001 study that we were
 21     discussing and is referenced in your report?
 22          A.    Yes, I believe it is.
 23          Q.    And just for -- the full title is "An
 24     Ecological Hazard Assessment for PCBs in the Spokane
 25     River"; correct?


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 118
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20078 Page 10 of 58


                                                                                               Page 36
  1          A.     Yes.
  2          Q.     And it's by Johnson, if you look on the second
  3     page?
  4          A.     Yes.
  5          Q.     And if you turn to page 30, and look at the
  6     bottom of the page under the subheading "Other Chemical
  7     Contaminants."
  8          A.     Yes.
  9          Q.     The first paragraph reads, "Metals
 10     contamination of the Spokane River with zinc, cadmium,
 11     and lead from upstream sources in Idaho is well known.
 12     A number of the previously referenced reports contain
 13     data on metals concentrations in fish and sediment.
 14     Water data can be found in Pelletier (1994) and Hopkins
 15     and Johnson (1997).        A TMDL for zinc, cadmium, and lead
 16     was proposed by Pelletier and Merrill (1998) and
 17     approved by EPA."        Did I read that correctly?
 18          A.     Yes, you read that correctly.
 19          Q.     Okay.    So the report -- this is the report that
 20     you are updating?        Is that a fair assessment of --
 21     characterization of your report, you want to update this
 22     Johnson 2001 from Ecology?
 23          A.     The idea was to use the Johnson 2001 report and
 24     then evaluate -- do the same analysis that they had done
 25     at a later date.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 119
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20079 Page 11 of 58


                                                                                               Page 37
  1          Q.     And Johnson here acknowledges the well-known
  2     contamination of metals in fish tissue in the Spokane
  3     River?
  4          A.     The way I read that is that they acknowledge
  5     that there are other compounds that are present in the
  6     Spokane River.
  7          Q.     And in fish tissue?
  8          A.     Yes.    It says in fish.
  9                 MR. HANSEN:      This is Exhibit 5.
 10                 (Exhibit 5 was marked for identification.)
 11     BY MR. HANSEN:
 12          Q.     I've shown you what's been marked as Exhibit 5.
 13     And I believe because it's an online printout, the
 14     actual report starts on page -- the second page.                               It's
 15     described as "Ecological Risk Analysis of Elevated Metal
 16     Concentrations in the Spokane River, Washington."
 17     It's -- did I read that right?
 18          A.     Yes, you read that right.
 19          Q.     And this is a 2000 report and it's by Kadlec;
 20     correct?
 21          A.     Yes.
 22          Q.     And so this metals concentrations analysis
 23     predates the Johnson report that we were referring to as
 24     Exhibit 4?
 25          A.     The date that's on this page is before the


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 120
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20080 Page 12 of 58


                                                                                                Page 38
  1     2001.
  2          Q.     You'd agree with me that in certain
  3     concentrations, metals, like cadmium, lead, and zinc,
  4     may be toxic to fish species and harmful to ecological
  5     resources?
  6                 MR. LAND:     Objection.         Vague.
  7                 THE WITNESS:         All things are toxic.                 Metals in
  8     excess of thresholds would be considered toxic to
  9     organisms for those thresholds in those organisms.
 10     BY MR. HANSEN:
 11          Q.     That includes metals described in Kadlec?
 12          A.     If concentrations of metals exceed thresholds
 13     for those metals in those organisms, then you would
 14     estimate risks from that relationship.
 15          Q.     I'd ask you to turn to Roman numeral V, which
 16     is the abstract of this Kadlec report.                    So in the
 17     abstract, they're describing the intent of the purpose
 18     of the paper.       About three sentences down, it starts
 19     off, "The ecological effects of this and other enriched
 20     elements are discussed.            The aggregate effects of
 21     multiple metals, other manmade contaminants, and
 22     excessive water temperature are considered in overall
 23     risk.     There is substantial evidence of metal-induced
 24     ecological degradation in the Spokane River
 25     progressively increasing in severity upstream, nearer


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 121
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20081 Page 13 of 58


                                                                                               Page 45
  1     species of birds that may potentially be infected by PCB
  2     concentrations; is that correct?
  3           A.    Yes.
  4           Q.    And in this paragraph, you specifically state
  5     herons, osprey, white pelicans, and bald eagles; is that
  6     right?
  7           A.    Correct.     I spelled herons wrong, though.
  8           Q.    I wasn't going to point that out.
  9                 So these are examples of species that you refer
 10     to?
 11           A.    These are examples of birds that occur in
 12     eastern Washington according to the Burke Museum.
 13           Q.    All right.     I'll ask you about that in a
 14     second.     Am I correct that in this report you did not
 15     use specific exposure parameters for these -- excuse me.
 16     Let me strike that question and ask it in a better way.
 17                 Am I correct that in your report you did not
 18     use exposure parameters specific to these individual
 19     species of birds?
 20           A.    Exposure parameters.          I'm not sure what you
 21     mean by that.
 22           Q.    Sure.    So essentially my question concerns --
 23     let me ask it this way:          You used a generic avian value
 24     for the thresholds that you used in this report;
 25     correct?


                   TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 122
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20082 Page 14 of 58


                                                                                               Page 46
  1          A.     Correct.
  2          Q.     And those don't consider, for example,
  3     species-specific dietary intakes; correct?
  4          A.     They use a -- as I understand it, they actually
  5     use a dietary evaluation that attempts to encompass all
  6     birds.    That's how I understand the way that they create
  7     those thresholds.        But there is not a species-specific
  8     evaluation in there that I know of in terms of how they
  9     determine those thresholds.
 10          Q.     Okay.    And I guess, is it -- then is it fair
 11     for me to refer to that as a generic avian threshold?
 12          A.     I wouldn't use the term "generic."                      I would use
 13     a "surrogate" is a more -- word that we use.
 14          Q.     Okay.    So, for example, in these -- with
 15     respect to these four avian species that you identify in
 16     this particular paragraph, the value selected refer to
 17     that surrogate avian value and not, for example, an
 18     osprey-specific value?
 19          A.     Correct.     I don't know of a osprey-specific
 20     value.
 21          Q.     And if I -- am I correct that the dietary
 22     intake for, for example, the eagle, the bald eagle, is
 23     different than the dietary intake from the heron?
 24          A.     I do not know that.
 25          Q.     Okay.    And if I could call your attention to


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 123
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20083 Page 15 of 58


                                                                                               Page 53
  1          Q.     And you mentioned that -- so you mentioned
  2     earlier that you relied upon the Burke Museum for the
  3     ranges of the species?
  4          A.     The website, the BurkeMuseum.org and also the
  5     GEI 2004.
  6          Q.     That's in -- both of those sources are on
  7     page 12 of your report, the last paragraph -- or the
  8     last paragraph before toxicity equivalents, you list
  9     BurkeMuseum.org and GEI 2004?
 10          A.     Right.
 11                 MR. HANSEN:      Mark this as -- I believe this
 12     is 6.
 13                 (Exhibit 6 was marked for identification.)
 14     BY MR. HANSEN:
 15          Q.     So I'm showing you -- and feel free to take a
 16     flip through.       There is not much there, but I'm showing
 17     you what has been marked as Exhibit 6.                   I'll represent
 18     to you that it's not a very good printout, but it's a
 19     printout of BurkeMuseum.org.             And I'll be honest, I
 20     don't know where the data comes from that purports to
 21     identify the species-specific ranges and diets that you
 22     mentioned in your report.           It's pretty much just a
 23     typical front page of museum website.                  There appears to
 24     be hours open, some children looking at -- pictures of
 25     children experiencing the museum; is that correct?


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 124
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20084 Page 16 of 58


                                                                                               Page 54
  1          A.     Based on what you have provided, that is
  2     correct.
  3          Q.     Okay.    And so if I were to try to ascertain the
  4     data that you used for eastern Washington species, would
  5     I be able to find it in your report?
  6          A.     You would find it on this website.                      You would
  7     have to either enter in that data to search for that or
  8     look through some of the other links that are provided
  9     on that website to find that information.
 10          Q.     Okay.    And you mentioned in your testimony that
 11     you used the Burke Museum to ascertain the habitats of
 12     the species in eastern Washington.                Did you go anymore
 13     specific and go to the Spokane River basin or watershed?
 14          A.     The intent was to use the Spokane River
 15     watershed as a source.           I don't recall what I actually
 16     entered into the search engine to find those species,
 17     but -- but as far as I can remember, they were located
 18     in the Spokane River watershed.
 19          Q.     So I'm correct in that I would have to do more
 20     digging into the BurkeMuseum.org website and search
 21     white pelicans and that would yield data that shows that
 22     they are located in eastern Washington?
 23          A.     I'm not sure if you entered in white pelican
 24     what that would find you.
 25          Q.     Okay.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 125
Case 2:15-cv-00201-SMJ    ECF No. 401-2    filed 01/28/20   PageID.20085 Page 17 of 58


                                                                                                 Page 55
  1          A.     And I honestly can't remember what I entered in
  2     to find that.        I would assume that I did a Spokane River
  3     drainage or eastern Washington search within that
  4     website.
  5          Q.     So -- sorry.          I didn't mean to interrupt you.
  6     Sorry.
  7                 So as we sit here today, you can't point me to
  8     anything that shows white pelicans along the Spokane
  9     River, you can just --
 10          A.     I can point you to the Burke Museum website
 11     which I utilized to determine that white pelicans are in
 12     that location.
 13                 MR. HANSEN:       Exhibit 7.
 14                 (Exhibit 7 was marked for identification.)
 15     BY MR. HANSEN:
 16          Q.     So Exhibit 7 before you is titled
 17     "Intermountain Province Subbasin Plan Executive
 18     Summary."        And it's by GEI Consultants, Inc.                      Is this
 19     your reference GEI 2004?
 20          A.     I believe it is.
 21          Q.     And this was the additional citation that you
 22     mentioned for estimated ranges and dietary preferences
 23     of the species that you identified; correct?
 24          A.     No.     I used this as examples of animals that
 25     would -- fish-eating animals that reside in the area of


                  TSG Reporting - Worldwide - 877-702-9580
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 126
Case 2:15-cv-00201-SMJ    ECF No. 401-2   filed 01/28/20    PageID.20086 Page 18 of 58


                                                                                                  Page 56
  1     the Spokane River drainage.
  2          Q.     What did I ask?         Sorry.         You don't have to
  3     answer that.
  4                 I guess my question was:                You used this -- I
  5     was just using your language.              You said these species
  6     were determined using estimated ranges and dietary
  7     preferences provided from the Burke Museum, but you also
  8     list GEI 2004 in that paragraph; correct?
  9          A.     Correct.
 10          Q.     Okay.     And then -- so this is the GEI 2004
 11     document.        But you didn't use the GEI 2004 document to
 12     ascertain the estimated ranges or habitats of the
 13     species that you list?
 14          A.     I listed it to determine that they occur in
 15     that location --
 16          Q.     Okay.
 17          A.     -- as examples.
 18          Q.     Is occurrence sufficient for your purposes for
 19     this ecological risk assessment?
 20          A.     Occurrence -- occurrence is appropriate when I
 21     used them as examples of mammals that would be in those
 22     locations.
 23          Q.     Okay.     Can I ask you to turn to page 4-38 of
 24     this particular exhibit, towards the back.
 25          A.     Uh-huh.      Oh, there it is.


                  TSG Reporting - Worldwide - 877-702-9580
                                                                 Decl. of A. Miller in Support of Daubert Motion
                                                              To Exclude D. SCHLENK Expert Testimony - 127
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20087 Page 19 of 58


                                                                                               Page 57
  1          Q.     So I see -- essentially on this page you see a
  2     subheading saying "American White Pelican," and below
  3     that "Population Status and Trend"; correct?
  4          A.     Yes.
  5          Q.     That's right under the table.
  6                 Middle of the first paragraph in this report
  7     that you use, it says, "Presently, a single breeding
  8     colony exists in the state at the McNary National
  9     Wildlife Refuge, downstream of Pasco, Washington.                                As
 10     many as 2,000 nonbreeding pelicans have come to the
 11     Potholes region of the Columbia Basin.                   Wintering
 12     concentrations of 40 to 300 individuals use the Columbia
 13     River from the Walla Walla River confluence to Priest
 14     Rapids."     Did I read that correctly, omitting some of
 15     the references?
 16          A.     You read that correctly.
 17          Q.     Okay.    And is this your reference point for the
 18     existence of white pelicans on the Spokane River?
 19          A.     I don't recall.        It was either this reference
 20     or the Burke Museum is where I got that information.
 21          Q.     And if you go down a little bit further, the
 22     paragraph starting with "Doran et al."
 23                 "Doran et al. (1999) include the southern
 24     portion of the Spokane and Upper Columbia subbasins
 25     within the species range.           However, the only documented


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 128
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20088 Page 20 of 58


                                                                                               Page 58
  1     record in the Washington Priority Habitats and Species
  2     database occurred in June 2000 when ten foraging
  3     individuals were sighted on the Pend Oreille" --
  4     O-r-e-i-l-l-e -- "River north of Newport in the Pend
  5     Oreille subbasin.        The Washington State GAP analysis
  6     found no evidence of current breeding within the
  7     province."
  8                 And I guess I'll just ask the same question.
  9     Is this the reference that you're relying on for the
 10     existence of white pelicans along the Spokane River?
 11          A.     It is very likely a reference that I used to
 12     locate that, yes.
 13          Q.     Am I correct that at least in this portion of
 14     the document under white pelicans on 4-38 and extending
 15     on to 4-39, there is no specific reference to the
 16     Spokane River?
 17          A.     Well, I would disagree with that because it
 18     says, "include the southern portion of Spokane and Upper
 19     Columbia subbasins," which would include the drainage to
 20     the Spokane River.
 21                 It also says further on in that paragraph that
 22     "WDFW notes that nonbreeding pelicans may be
 23     underrepresented in the WDFW database."                    So I took that
 24     to indicate that they -- you cannot rule out the
 25     possibility that they are in the Spokane River system.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 129
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20089 Page 21 of 58


                                                                                                Page 60
  1     River along the Washington population status for the
  2     white pelican from this Department of Fish and Wildlife
  3     report.
  4          A.     Is that a question?
  5          Q.     It's leading to a question.
  6                 My question is:         Why would you not have used --
  7     if you wanted to do an assessment of the species that
  8     were specific to the Spokane River, why would you not
  9     have relied upon the Washington Department of Fish and
 10     Wildlife or the Washington Department of Ecology
 11     documents?
 12                 MR. LAND:     Objection.         Assumes facts.
 13     Misleading as the first statement.
 14                 Otherwise, you can answer.
 15                 THE WITNESS:         As I mentioned, the purpose of
 16     the study was to evaluate -- to provide examples of
 17     animals that would be feeding on fish contaminated with
 18     PCBs.     We were not conducting a population assessment of
 19     any avian wildlife.        We were not conducting a population
 20     assessment of any other biota that was present in that
 21     river system.       So I would not have looked for this
 22     particular document because my purpose was to provide
 23     examples of animals that reside within those locations.
 24     BY MR. HANSEN:
 25          Q.     But if you -- but you conclude that avian


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 130
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20090 Page 22 of 58


                                                                                               Page 65
  1     correctly from as stated in this document?
  2          A.     I did not see where you read.                Which one was
  3     that?
  4          Q.     Okay.    Sorry.      Bullet point number 1 under
  5     "Food and Feeding Behavior."
  6          A.     Yes.    I see it now.
  7          Q.     Okay.    And then a few bullet points down, maybe
  8     five or so, you have a bullet point that says,
  9     "Typically, a small proportion of the black bear's
 10     annual diet is made up of animal matter, including
 11     insects, mice, voles, ground squirrels, fawns and elk
 12     calves, eggs, carrion (animal carcasses), and fish, but
 13     their availability varies and is often unpredictable.
 14     An occasional bear may take livestock."                    Did I read that
 15     correctly?
 16          A.     Yes.
 17          Q.     So this is the data from the Department of Fish
 18     and Wildlife discussing the black bear's dietary intake;
 19     correct?
 20          A.     A description of annual diet and predicted
 21     items.    Yes.
 22          Q.     Okay.    And so according to this document, a
 23     small proportion of a black bear's annual diet is made
 24     up of nonplant diet; correct?
 25          A.     According to this document, that's what those


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 131
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20091 Page 23 of 58


                                                                                               Page 66
  1     words say, yes.       It also says that they eat fish too,
  2     so...
  3          Q.     In -- during the report that -- in your
  4     assessment that you conducted, do you ascertain how much
  5     fish a black bear eats as a percentage of its diet?
  6          A.     We did not do a species-specific feeding
  7     analysis, no.
  8          Q.     Similar to the questions before, am I correct
  9     that your report has no scientific data or analysis of
 10     population trends of black bears in and around the
 11     Spokane River?
 12          A.     We did not do a population assessment of black
 13     bears.
 14          Q.     So you don't know one way or the other whether
 15     black bears -- the populations of black bears near or
 16     around the Spokane River are increasing or decreasing?
 17          A.     I do not know whether the population of black
 18     bears are increasing or decreasing around the Spokane
 19     River.
 20          Q.     Another fish-eating mammal you identify on
 21     page 12 of your report is the raccoon.                   Am I correct
 22     that your report doesn't identify anywhere how much of
 23     the average raccoon diet is composed of fish?
 24          A.     I did not do a species-specific evaluation of
 25     the feeding strategies for raccoons.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 132
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20092 Page 24 of 58


                                                                                                Page 67
  1          Q.     If I can refer you to Johnson 2001, page 38.                                  I
  2     direct your attention to the last paragraph on this
  3     page.     Johnson 2001 -- excuse me.              The last sentence of
  4     this page.       "The raccoon was not evaluated because its
  5     diet is approximately 37 percent aquatic invertebrates,
  6     for which there are little data, and 60 percent from
  7     nonriver sources."        And that's from TAMS 2000.
  8                 So am I correct that Ecology decided, at least
  9     in this particular report, not to evaluate the diet of a
 10     raccoon because 97 percent of it was from -- was
 11     nonfish?
 12          A.     Actually, again they were using values from the
 13     Hudson River to come up with those particular values, so
 14     based upon their analysis of that data source, they
 15     decided not to do -- it would appear they decided not to
 16     evaluate raccoons as a receptor.
 17          Q.     But you list it as a potential receptor?
 18          A.     I list it as an example of mammals that consume
 19     fish.     I did not list it as a receptor.
 20          Q.     So your report has a -- you create a
 21     distinction in your report between a mammal that can at
 22     some point consume fish and a potential receptor for --
 23          A.     I did not consider any of these as receptors.
 24     I considered them as examples.              We used fish-eating
 25     mammals as a receptor, but these particular species we


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 133
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20093 Page 25 of 58


                                                                                                Page 68
  1     did not use as receptors.            We used them as examples of
  2     fish-eating mammals and birds.
  3          Q.     But at least according to the Johnson
  4     evaluation, 97 percent of a raccoon's diet is nonfish
  5     based?
  6          A.     In the Hudson River, it would appear that
  7     97 percent of their diet is nonfish based.
  8          Q.     And the department of -- Washington Department
  9     of Ecology took that analysis and opted not to do a
 10     specific review of the raccoon's diet; correct?
 11          A.     It would appear that's what they decided, yes.
 12          Q.     Would you agree with me that mammals that eat
 13     less fish in their diet have less opportunity for
 14     exposure to PCBs contained in fish tissue?
 15                 MR. LAND:     Objection.         Incomplete hypothetical.
 16                 THE WITNESS:         I think it depends on the
 17     location, what their other food supply is, and that is
 18     site specific as well as species specific.
 19     BY MR. HANSEN:
 20          Q.     And you can't answer that for the Spokane River
 21     because you didn't do a site-specific or
 22     species-specific analysis; correct?
 23          A.     We did not do a site-specific or
 24     species-specific analysis of fish-eating mammals or
 25     fish-eating birds.


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 134
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20094 Page 26 of 58


                                                                                               Page 70
  1     that mink -- strike that.           Let me start over.                  That was
  2     a bad question.
  3                 In the process of updating this Johnson report
  4     with newer data or newer values, did you identify any
  5     data that would indicate that this is an incorrect or
  6     out-of-date statement by Ecology in 2001?
  7          A.     So, again, let me just clarify.                  We didn't
  8     necessarily update the Johnson report.                   We wanted to
  9     compare parts of the report, so we did not take the
 10     report as its entirety.           We took parts of the report and
 11     evaluated those parts.           We did not do population
 12     assessment on any mammal or any bird as part of that
 13     exercise.
 14          Q.     Okay.    I only use the word "update" because you
 15     used it in the report.           I think you used it in your
 16     testimony.       So if you don't think that's accurate --
 17          A.     We did update a part of it, but not the entire
 18     report.     As I mentioned earlier, there were things in
 19     the report that we did not target as an update sort of
 20     exercise.
 21          Q.     And to the extent -- and again, because all of
 22     these are examples that you identify from
 23     BurkeMuseum.org, that data is present somewhere within
 24     the BurkeMuseum.org website and not present within the
 25     four corners of your report; correct?


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 135
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20095 Page 27 of 58


                                                                                                Page 77
  1     the Great Lakes that showed that relationship.
  2          Q.     Okay.     So the answer to my question would be
  3     no, you don't have any data or scientific studies that
  4     identify these observed effects?
  5          A.     We do have -- we do have threshold -- we have
  6     exposure values that exceed thresholds that were
  7     determined on species that also reside in the Spokane
  8     River basin.
  9          Q.     But you don't have actual observed effects as
 10     you identify in this for this particular --
 11          A.     We have --
 12                 MR. LAND:     Wait for him to finish.
 13     BY MR. HANSEN:
 14          Q.     So my question is essentially -- you list a
 15     number of actual observed effects.                 And my question is
 16     very simple.        Do you have any scientific data that shows
 17     actual observed effects from the Spokane River area?
 18          A.     Okay.     I see what you're saying now.                      We did
 19     not measure effects in mammals.               And we did not know of
 20     data that provide those effects in mammals or
 21     fish-eating birds specifically collected from the
 22     Spokane River drainage.
 23          Q.     Okay.     So that data doesn't exist?
 24          A.     I can't --
 25          Q.     Strike that.         It was my fault.           I interrupted


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 136
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20096 Page 28 of 58


                                                                                               Page 78
  1     you.
  2                 My question is:        So that data either does not
  3     exist or you were not aware of it?
  4          A.     I'm not aware of it.
  5                 MR. HANSEN:      Okay.     I think now is a good time
  6     for another 15-minute break or 10.
  7                 MR. LAND:     Sounds good.
  8                 THE VIDEOGRAPHER:         Going off the record.                      The
  9     time is 11:14 a.m.
 10                 (Recess, 11:14 a.m. to 11:29 a.m.)
 11                 THE VIDEOGRAPHER:         We are back on the record.
 12     The time is 11:29 a.m.
 13     BY MR. HANSEN:
 14          Q.     Dr. Schlenk, I wanted to switch topics and talk
 15     to you about your sediment assessments of which are
 16     indicated on table 7 of your report, page 14.
 17          A.     Okay.
 18          Q.     And under the subheading "Sediment
 19     Assessments," the first sentence is "A consensus
 20     threshold derived from MacDonald, et al. (2000) was used
 21     to assess risk from sediment concentrations of PCBs"; is
 22     that correct?
 23          A.     Yes.    You've read that correctly.
 24          Q.     And then the second sentence indicates that
 25     these thresholds were normalized to TOC, which is total


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 137
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20097 Page 29 of 58


                                                                                               Page 88
  1          A.     If I wanted -- I guess probable and threshold
  2     are two different words.           I guess it depends on what
  3     your ultimate goal was in determining whether things
  4     were probable or not.
  5                 And again, these are definitions that MacDonald
  6     uses.     I think in any case that you're doing a risk
  7     assessment in a system using a combined threshold, you
  8     want to be as conservative as possible.                    So you -- in my
  9     expertise, we always use the most conservative value
 10     when we are assessing a value for the -- or a system for
 11     effects that there is limited data on.
 12          Q.     Is there limited data in these circumstances
 13     with respect to the Spokane River?
 14          A.     In my opinion, there is limited data especially
 15     for the sediment evaluations.
 16          Q.     You'd agree that MacDonald's 676 value for PEC
 17     that he identifies for PCBs is about ten times more than
 18     the threshold that you use?
 19          A.     It is ten times higher, yes.               Well, higher.
 20     More than ten times higher.
 21          Q.     On page 29 of MacDonald, I think it probably
 22     just articulates what the table articulates, but the
 23     very last sentence on this page under the "Summary"
 24     subheading.
 25          A.     Yes.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 138
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20098 Page 30 of 58


                                                                                               Page 99
  1     BY MR. HANSEN:
  2          Q.     If I can refer you back to page -- all the way
  3     back to page 7 of your -- excuse me -- table 7 of your
  4     report, the one we were discussing earlier about benthic
  5     thresholds.
  6          A.     Yes.    I'm there.
  7          Q.     Okay.    And the citation that you use, the
  8     second value that you had referred to as a threshold is
  9     12 million nanograms per kilogram of normalized to total
 10     organic carbon; is that correct?
 11          A.     Yes.
 12          Q.     Okay.    And the citation for that is NYSDEC
 13     1998?
 14          A.     Yes.
 15          Q.     Is that NYSDEC 1998 reference Exhibit 13 that's
 16     before you now?
 17          A.     I believe it is.
 18          Q.     And the title of that document is "Technical
 19     Guidance for Screening Contaminated Sediments," and it's
 20     prepared by New York State Department of Environmental
 21     Conservation; is that correct?
 22          A.     I believe so.
 23                 (Exhibit 14 was marked for identification.)
 24     BY MR. HANSEN:
 25          Q.     And the document that I just handed or that was


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 139
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20099 Page 31 of 58


                                                                                            Page 100
  1     just handed to you as Exhibit 14, that's titled
  2     "Screening and Assessment of Contaminated Sediment," and
  3     that's also New York State Department of Environmental
  4     Conservation, June 24, 2014?
  5          A.     Okay.
  6          Q.     Did I read that correctly?
  7          A.     I believe so.
  8          Q.     And if you turn to page 1 which under the
  9     "Purpose" subheading.
 10          A.     Okay.
 11          Q.     I'm actually looking at the very last paragraph
 12     on this document.        And I'll read it and say, "This
 13     document supersedes previous editions of 'Technical
 14     Guidance for Screening Contaminated Sediment,' the most
 15     recent of which is dated January 1999."
 16                 Is it your understanding that this document
 17     from New York State Department of Environmental
 18     Conservation from 2014 supersedes the document that you
 19     identify on table 7 of your report?
 20          A.     It would appear, yes.
 21          Q.     And I'd ask you to turn to pages 66 and 67 of
 22     the current Exhibit Number 14.
 23          A.     Okay.
 24          Q.     And it's a table, Table 5, "Freshwater Sediment
 25     Guidance Values"; is that correct?


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 140
Case 2:15-cv-00201-SMJ    ECF No. 401-2   filed 01/28/20   PageID.20100 Page 32 of 58


                                                                                             Page 110
  1     concentrations that were above threshold.
  2          Q.     And does that mean for two of the three species
  3     that you examined, their concentrations were below
  4     threshold?
  5          A.     In some cases, yes.
  6          Q.     And given that you did not look at more
  7     than 3 -- strike that.
  8                 The phrase "at least one" expresses to me as a
  9     reader that there is some uncertainty in your analysis.
 10     Do you review that opinion as being uncertain?
 11          A.     No.     I consider it to be conservative because
 12     it means that the species that we did look at, there was
 13     at least one species that actually showed that and
 14     potentially more that we didn't look at that may be
 15     above threshold, but we didn't have the -- they didn't
 16     fit the criteria for that particular study that we were
 17     trying to do.
 18          Q.     And when you say "didn't fit the criteria" for
 19     the type of study that you were trying to do, can you
 20     explain what you mean by that?
 21          A.     Sure.     Yes.    So again, the idea here was to
 22     evaluate a time period after 2001 to determine if there
 23     were still exceedances of threshold values for sediment
 24     and fish tissue.         That was the premise to do that
 25     particular study.         Then in order to do that, what I did


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 141
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20101 Page 33 of 58


                                                                                            Page 111
  1     is I evaluated the studies that were provided by the
  2     State of Washington on a database.                And I looked
  3     specifically for species that were in multiple locations
  4     on the Spokane River that allowed me to look at tissue
  5     concentrations.       And I tried to pick sites where we had
  6     multiple species, and in this particular case there were
  7     three that tended to be the most prevalent where we had
  8     that data and the sites where those three species tended
  9     to reside.
 10                 And so that was the criteria for -- and so
 11     that's why we chose 2012 was because that criteria was
 12     met.    There were other fish species that had, you know,
 13     PCB concentrations, but they weren't distributed in a
 14     way that allowed us to make those site-to-site
 15     comparisons and species-to-species comparisons that we
 16     wanted to compare in 2001.
 17          Q.     And so what you just described to me in your
 18     testimony, would you consider that to be selection
 19     criteria for the sampling that you used for this
 20     assessment?
 21          A.     We did a selection criteria, yes.
 22          Q.     And is that selection criteria within this
 23     report?
 24          A.     It's not written in there.             It's not.              We --
 25     yeah, it's not written in there.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 142
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20102 Page 34 of 58


                                                                                             Page 115
  1          Q.     So you looked at their methodology; correct?
  2          A.     Correct.
  3          Q.     Is that what you're saying?
  4          A.     Yes.
  5          Q.     Just going back to that opinion on page 4.
  6     You -- the second part says, it poses "a hazard to at
  7     least one species of fish at Upper Lake Spokane and
  8     above Monroe"; is that correct?
  9          A.     Yes.
 10          Q.     Okay.    And then is this -- sorry.
 11                 This specific opinion, does this refer to those
 12     sampling locations?        Is your opinion of the hazard
 13     specific to that one species of fish at those two
 14     sampling locations?
 15          A.     Is -- can you state that one more time?
 16          Q.     Yeah, sure.      No problem.          I'll try to rephrase
 17     it in what I'm trying to get at.
 18                 Essentially what I'm asking is:                   A river
 19     essentially flows, right, and so there is a wide stretch
 20     of the river, and then you've identified specifically in
 21     this opinion two locations on the river?
 22          A.     We didn't identify those locations.                        Those were
 23     locations that fish were sampled from by the State of
 24     Washington.
 25          Q.     Okay.    And that's getting to what I'm asking


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 143
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20103 Page 35 of 58


                                                                                            Page 116
  1     is:    Is your opinion specific to those sampling
  2     locations?
  3           A.    My opinion is specific to the sites that we had
  4     samples from.
  5           Q.    And so your opinion wouldn't necessarily be
  6     representative of other reaches of the Spokane River?
  7           A.    It's representative of the locations where we
  8     collected samples.
  9           Q.    Okay.
 10           A.    Or where samples were collected for us, I
 11     should say.      That's probably more accurate.
 12           Q.    So my question, I guess, would be:                      If you were
 13     to take your opinion here that PCBs pose a hazard to at
 14     least one species of fish at Upper Lake Spokane and
 15     above Monroe, you wouldn't necessarily be able to
 16     predict or assess the hazard at locations other than
 17     Upper Lake Spokane or above Monroe?
 18           A.    To fish?
 19           Q.    To fish.
 20           A.    Correct.
 21           Q.    Okay.    In -- and I'm not sure.               In the
 22     documents that you produced through your counsel --
 23     through counsel yesterday included a number of Avista
 24     Corporation documents.           Do you recall using those fish
 25     population assessment reports to FERC?


                   TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 144
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20104 Page 36 of 58


                                                                                            Page 117
  1          A.     Yes.
  2          Q.     Okay.    Is it your understanding that Avista
  3     Corporation is essentially required to do this because
  4     they operate hydropower dams on the Spokane River?
  5          A.     I have no idea about that.
  6          Q.     All right.     Would you agree with the statement
  7     that dams on a river can have an ecological effect on
  8     fish populations?
  9          A.     I would agree that dams on a river can affect
 10     fish populations, yes.
 11          Q.     For the purposes of your assessment, would it
 12     have made -- been appropriate to divide the Spokane
 13     River into reaches or stretches between dams in order to
 14     more accurately assess fish tissue data?
 15          A.     Again, I was dependent upon the State of
 16     Washington's collection methods for that assessment.                                   So
 17     I had no say in terms of site locations of where they
 18     collected their fish.
 19          Q.     And so that -- so your opinions are dependent
 20     on the specific sampling locations selected that you
 21     included -- that you included in your report?
 22          A.     Correct.
 23          Q.     Okay.    Am I correct that the three species of
 24     fish that you looked at sampling for in your report were
 25     the mountain whitefish, the large scale sucker, and the


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 145
Case 2:15-cv-00201-SMJ    ECF No. 401-2    filed 01/28/20   PageID.20105 Page 37 of 58


                                                                                              Page 124
  1          A.     No.     The mountain whitefish is not a salmonid.
  2          Q.     It's not a salmonid.
  3                 What is the mountain whitefish?
  4          A.     It's a nonsalmonid fish.
  5          Q.     That's fair.          Perfectly fair.
  6                 So the rainbow trout of the three is the only
  7     one you consider to be a salmonid?
  8          A.     Correct.
  9          Q.     And the large scale sucker as evidenced in that
 10     Ecology is a nonsalmonid?
 11          A.     As well, yes.
 12          Q.     And the large scale sucker is the specific
 13     species that you refer to in your page 4 opinion as
 14     being affected by a hazard at Upper Lake Spokane and
 15     above Monroe, is that the species of fish that you're
 16     referring to?
 17          A.     For fish effects, it was, looks like -- let me
 18     see here.        Let me check a second just to confirm.
 19          Q.     Sure.
 20                 MR. LAND:      Yeah, take your time.
 21                 THE WITNESS:          It would be mountain whitefish
 22     for total PCBs on wet weight above Monroe, above
 23     Nine Mile, Upper Lake Spokane.                That would be exceedance
 24     of fish-eating organism, which includes fish or birds.
 25     Go to table 3.        We have large scale sucker above Monroe


                  TSG Reporting - Worldwide - 877-702-9580
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 146
Case 2:15-cv-00201-SMJ    ECF No. 401-2   filed 01/28/20   PageID.20106 Page 38 of 58


                                                                                             Page 125
  1     and Upper Lake Spokane that exceed the lipid normalized
  2     thresholds.       We also have upper river and upper lake --
  3     above upriver and above Upper Lake Spokane that exceed
  4     the fishing organisms, which could be another fish
  5     actually.        And 4.   For rainbow trout, right.
  6                 This would have been above Monroe for lipid
  7     normalized threshold and for weight -- wet weight
  8     normalized threshold above Monroe.
  9     BY MR. HANSEN:
 10           Q.    So on page 4 when you say "pose a hazard to at
 11     least one species of fish at Upper Lake Spokane and
 12     above Monroe," what species of fish are you referring
 13     to?
 14           A.    At least one.         There is more than one, but at
 15     least one.       It could be -- it could be mountain
 16     whitefish.       That's above -- that's in Upper Lake
 17     Spokane.     And rainbow trout or above Monroe.                        Mountain
 18     whitefish are above Monroe, above Nine Mile and Upper
 19     Lake Spokane.        So at least one species, but it also
 20     means that some of the others might also be affected.
 21           Q.    So when you wrote "PCBs pose a hazard to at
 22     least one species of fish at Upper Lake Spokane and
 23     above Monroe," you're not referring to one specific
 24     species of fish?
 25           A.    In that particular case, it could -- there


                   TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 147
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20107 Page 39 of 58


                                                                                             Page 126
  1     are -- it could be either one of those three.                            Right.
  2     Well, the ones that I mentioned just a minute ago.                                  So
  3     it could be mountain whitefish at above Nine Mile.                                  It
  4     could be mountain whitefish above Upper Lake Spokane,
  5     which is one species.            It could be rainbow trout at --
  6     or large scale sucker above Monroe and at Upper Lake
  7     Spokane.     Or it could be rainbow trout at above Monroe.
  8          Q.     Okay.
  9          A.     Does that answer your question?
 10          Q.     I believe so.
 11                 The lipid normalized benchmarks that you used
 12     come from Meador; correct?
 13          A.     Meador.     Yes.
 14          Q.     Meador.     Sorry.      Said that wrong again.
 15                 And those benchmarks are found on table 2 of
 16     Meador?
 17          A.     Yes.    That is table 2 --
 18          Q.     And --
 19          A.     -- in the bottom right-hand corner.
 20          Q.     So if I'm -- the value you use in sort of as a
 21     note to the table is fish health threshold 2.4 million
 22     nanograms per kilogram liquid -- lipid -- sorry --
 23     lipid, and that's the value that you used from Meador?
 24          A.     Yeah.    In Meador, it's different units as well.
 25     It's 2.35, which I round to 2.4, but that's 2.4


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 148
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20108 Page 40 of 58


                                                                                             Page 137
  1     avian.
  2          A.     Right.
  3          Q.     48,000 nanograms per kilogram wet weight.                               And
  4     then C is prey threshold for fish-eating mammal, 15,000
  5     nanograms per kilogram wet weight.                 And you're saying
  6     this identifies it is an environmental Canada --
  7     Environment Canada source, but you're saying now that
  8     you got those from another publication?
  9                 MR. LAND:     I think also this might be a
 10     different document than the 2002 document, because this
 11     is a 2001 document from what I'm seeing.
 12                 THE WITNESS:         Yeah.    So there is a 2002
 13     document that supposedly has both of these -- has the
 14     TEQ values and the wet weight value, because everybody
 15     cites the 2002 document in the literature.
 16                 So what I can do is provide you with that
 17     peer-reviewed study that cites that value, but the
 18     Environment Canada -- we can look through the
 19     Environment Canada website, but it took me a fairly
 20     amount of time to get this particular document.                              It's
 21     very difficult to find this one off of the website
 22     directly.
 23     BY MR. HANSEN:
 24          Q.     So you're saying this document before you
 25     that's marked as an exhibit was used to develop -- or


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 149
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20109 Page 41 of 58


                                                                                             Page 138
  1     used to derive the TEQ values?
  2          A.     Yes.    So in table 1, if you look in table 1 on
  3     the right of that document, those values, that .79 and
  4     the 2.4, the TEQ-based avian and fish-consuming mammal
  5     document or value for TEQs.
  6          Q.     And you -- sorry.
  7          A.     And the total PCB value is -- there is a
  8     discussion about total PCBs.             They just don't put it in
  9     a table for that, that's present.                 So if you look
 10     through the mammalian toxicity component, they talked
 11     about what doses were given for mink, what doses were
 12     given for other mammals, for example, and, you know,
 13     there is another one for birds, what doses were given of
 14     different Aroclors and PCBs that actually provided.                                   But
 15     the actual number's not provided in a table, so the
 16     numbers that are tabular -- excuse me -- are from other
 17     reports essentially.
 18                 So I can provide that other report that has
 19     those numbers or we can try to find it off of the
 20     Environment Canada website, which I am not very --
 21                 MR. LAND:     We'll search for that document.                             If
 22     we find it, we'll send it over.
 23                 MR. HANSEN:      That's the document I was asking
 24     you about and you -- this is the one you sent.
 25                 MR. LAND:     Yeah, and I must have been mistaken


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 150
Case 2:15-cv-00201-SMJ    ECF No. 401-2    filed 01/28/20   PageID.20110 Page 42 of 58


                                                                                              Page 139
  1     if that's the case.
  2                 MR. HANSEN:       Okay.
  3                 THE WITNESS:          I was -- actually, it's my fault.
  4     I thought this had -- I thought this had the total PCB
  5     values in it as well.             It just has the TEQ values.
  6     BY MR. HANSEN:
  7          Q.     Got it.      So we'll -- we'll address the TEQ
  8     values then.        We'll use this document for now --
  9          A.     Okay.
 10          Q.     -- for that purpose.
 11          A.     My apologies for that.
 12          Q.     No.     No problem.
 13                 You mentioned that table 1 is the Canadian
 14     tissue residue guideline for PCBs for the protection of
 15     wildlife consumers of aquatic biota.                  These are the
 16     guideline values that you reference on tables 2
 17     through 4?
 18          A.     Correct.
 19          Q.     Okay.     The TEQ threshold for fish-eating
 20     mammals is .79 nanograms per kilogram wet weight; is
 21     that right?
 22          A.     Nanograms per kilogram wet weight, correct.
 23          Q.     And then the TEQ threshold for fish-eating
 24     fish/avian is 2.4 nanograms per kilograms wet weight?
 25          A.     Correct.


                  TSG Reporting - Worldwide - 877-702-9580
                                                                Decl. of A. Miller in Support of Daubert Motion
                                                             To Exclude D. SCHLENK Expert Testimony - 151
Case 2:15-cv-00201-SMJ    ECF No. 401-2   filed 01/28/20   PageID.20111 Page 43 of 58


                                                                                             Page 142
  1     Aroclor 1254 per kilogram per day experienced a
  2     10 percent reduction in growth rate."
  3                 So is it your understanding that these
  4     Environment Canada values at least for reference
  5     concentrations for birds are based upon white Leghorn
  6     chickens based on this document?
  7          A.     Based upon what I read in this document, yes,
  8     because they're again the most conservative value.
  9     They're the most sensitive species.
 10          Q.     And if you go down further about midway through
 11     this paragraph, it notes "that white Leghorn chickens
 12     may be inherently 10 to 1,000 times more sensitive to
 13     TEQ exposure than wildlife species"; is that correct?
 14          A.     Than wildlife species.            I don't know if I see
 15     that one.        Yes, there it is.        That's based upon the
 16     potency differences, yes.
 17          Q.     And then sort of the last paragraph -- or
 18     excuse me -- the last sentence on this paragraph, it
 19     says, "Also, consultations with avian experts from the
 20     Canadian Wildlife Service corroborated the fact that the
 21     Leghorn chicken is a particularly sensitive species and
 22     perhaps not fully representative of all avian species."
 23          A.     In terms of its sensitivity, that is correct.
 24          Q.     Okay.     And so these Environment Canada TEFs for
 25     birds that you used are based on the most sensitive


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 152
Case 2:15-cv-00201-SMJ    ECF No. 401-2   filed 01/28/20   PageID.20112 Page 44 of 58


                                                                                             Page 143
  1     species to PCBs?
  2          A.     TEQs --
  3          Q.     I'll reask it.
  4          A.     -- were based upon -- were based upon this
  5     document.        And it appears that they used -- I'm not -- I
  6     do not know how that number was integrated into the
  7     development of these particular values.
  8          Q.     This document specifically -- strike that.
  9                 This document specifically identifies the
 10     reference concentration as being white Leghorn chickens;
 11     correct?
 12          A.     It identifies -- it identifies LOAELs and
 13     NOAELs and a TDI of 2.3 nanograms per kilogram per day,
 14     but it doesn't indicate how 2.4 was derived.                           And -- oh,
 15     sorry.    On the last sentence of the top paragraph, so
 16     they took the lowest TDI and then divided it by a food
 17     borne estimate, and that's how they got the 2.4.                                So it
 18     appears that they did use the Leghorn chick -- the
 19     Leghorn chicks for that, yes.
 20          Q.     And then the mammalian reference concentration,
 21     which is above that, is derived, according to the first
 22     sentence, from a study in which male and female minks
 23     were fed diets containing --
 24          A.     That's how I understand it, yes.
 25          Q.     And so these two concentrations were developed


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 153
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20113 Page 45 of 58


                                                                                             Page 144
  1     using a species that are known to be particularly
  2     sensitive to PCBs?
  3                 MR. LAND:     Objection.         Vague.       Misleading.
  4                 Go ahead.
  5                 THE WITNESS:         These are species that were
  6     thought to be conservative species to protect other
  7     species that may not be evaluated.
  8     BY MR. HANSEN:
  9          Q.     Given the documented sensitivity, would you
 10     agree that any criteria based on chickens or mink would
 11     overestimate risk -- has the potential to overestimate
 12     risk to wildlife?
 13                 MR. LAND:     Objection.         Vague.       Incomplete
 14     hypothetical.       Misleading.
 15                 THE WITNESS:         And I disagree completely.
 16     Again, the idea is in any type of risk assessment, you
 17     use the most sensitive species as a surrogate to control
 18     for other animals that you don't have guidelines for.
 19     So you try to use the most sensitive species in any type
 20     of risk assessment.
 21                 (Exhibit 19 was marked for identification.)
 22     BY MR. HANSEN:
 23          Q.     The exhibit that was placed before you has a
 24     title called "Canadian Tissue Residue Guidelines for the
 25     Protection of Wildlife Consumers of Aquatic Biota"; is


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 154
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20114 Page 46 of 58


                                                                                            Page 145
  1     that right?
  2          A.     Yes.
  3          Q.     And it looks like it was a 1999 document.                              I'm
  4     not sure if it's the document you're referencing or if
  5     there is a later version, but your understanding is that
  6     this is the tissue residue guidelines that, for lack of
  7     a better term, guide Environment Canada in creating
  8     these values?
  9          A.     So these are guidelines that help develop
 10     tissue residue guidelines.            So it's a guideline to
 11     develop a guideline essentially.
 12          Q.     Okay.    Turn your attention to tables 1 and 2,
 13     which are on pages 11 and 12.             And table 1 is a table
 14     described as "Body weights and daily food ingestion
 15     rates of avian species that consume aquatic biota";
 16     correct?
 17          A.     Yes.
 18          Q.     So this Environment Canada guideline is
 19     providing species-specific data with respect to body
 20     weights and food consumption?
 21          A.     It would appear they're doing -- they're
 22     calculating food intake to body weight ratios and
 23     estimating what daily food consumption it would be on a
 24     wet weight basis.
 25          Q.     In this particular table, table 1 has specific


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 155
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20115 Page 47 of 58


                                                                                            Page 146
  1     information for bird species that you identified as
  2     examples in the Spokane River; correct?
  3          A.     I believe there is a bald eagle and osprey on
  4     there, yes.
  5          Q.     And then if you look at the right side of the
  6     page, there is a heron as well?
  7          A.     There is two herons.
  8          Q.     Great blue heron?
  9          A.     Uh-huh.     And a green-backed heron.
 10          Q.     And then if you look at page 12, table 2, it's
 11     described as body weights and daily food ingestion rates
 12     of mammalian species that consume aquatic biota;
 13     correct?
 14          A.     Yes.
 15          Q.     And it contains two of the species that you
 16     identify as examples in your report, the mink and the
 17     otter; correct?
 18          A.     Yes.
 19          Q.     And it lists their specific body weight
 20     averages and daily food ingestion rates?
 21          A.     Correct.
 22          Q.     This table doesn't include the black bear;
 23     correct?
 24          A.     I do not see black bear on there.
 25          Q.     And if you look to the right-hand side of the


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 156
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20116 Page 48 of 58


                                                                                            Page 147
  1     page underneath table 3, there is a narrative that
  2     says -- I guess it continues.             It starts on page 10.                        It
  3     says, "Based on our existing data," then it continues on
  4     page 12, "(tables 1 and 2), there are avian and
  5     mammalian species with ratios as high as .94 and .24,
  6     respectively (although in some cases these are based on
  7     allometric equations and not field-derived data).                                Use
  8     of these ratios in developing RCs will result in
  9     conservative TRGs protective of all wildlife species."
 10     Did I read that correctly?
 11          A.     Yes, you did.
 12          Q.     And that's what -- that's what you did, you
 13     used a value that was conservative and protective of all
 14     species, a surrogate figure?
 15          A.     I did not use food intake to body weight ratio
 16     in values.       I used a value that incorporates some of
 17     that information, but the value that I did did not
 18     incorporate a body weight to food ingestion ratio.
 19          Q.     And the paragraph continues, "On a
 20     site-specific basis, RCs can be calculated for key
 21     indicator species provided that accurate information is
 22     available regarding FI, BW, and other species-specific
 23     and site-specific data (e.g., dietary preferences).                                  The
 24     result can be compared to the generic TRG developed to
 25     protect all wildlife"; correct?


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 157
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20117 Page 49 of 58


                                                                                             Page 148
  1          A.     That's what the -- that's what the document
  2     says.
  3          Q.     So this guidance document recommends the
  4     calculation based on site-specific and species-specific
  5     data?
  6          A.     When the data is available, it says on a
  7     site-specific basis, RCs can be calculated provided that
  8     accurate information is available.                 So if you have
  9     accurate information, you would probably use this.                                  I
 10     would argue, though, if you already have a threshold
 11     value, which is what these are used for to develop, then
 12     you use the threshold value that's already present.
 13          Q.     Did you not have sufficient data in order to
 14     incorporate species-specific assessment?
 15                 MR. LAND:     Objection.         Mischaracterization of
 16     prior testimony and misleading.
 17                 THE WITNESS:         I used a peer-reviewed value that
 18     was present in government documents and in the
 19     peer-reviewed literature to do my assessments.
 20     BY MR. HANSEN:
 21          Q.     My question was:         Did you not have the data in
 22     order to do a site- or species-specific assessment?
 23                 MR. LAND:     Objection.         Misleading.
 24                 THE WITNESS:         I did not use -- we did not -- so
 25     you're asking did I have data to do a site-specific


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 158
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20118 Page 50 of 58


                                                                                            Page 149
  1     evaluation?      I did not do a site-specific evaluation
  2     because I used a value that was already provided by
  3     Environment Canada and the peer-reviewed literature to
  4     do that assessment -- to do a risk-based assessment.
  5     BY MR. HANSEN:
  6          Q.     Is Environment Canada recommending here that
  7     you do a site-specific analysis?
  8          A.     Environment Canada is indicating this is how
  9     they use these -- this guidance to come up with guidance
 10     values that you can use in site-specific assessments.
 11          Q.     Well, can I ask you to turn to page 17 of your
 12     report.     This is table 8, and then there are additional
 13     tables on page 18 and 19.           Those are tables 9 and 10.
 14          A.     Yes.
 15          Q.     And this -- these tables identified predicted
 16     values of total PCBs based on future remediation
 17     scenarios; is that correct?
 18          A.     Yes.
 19          Q.     And so the tables themselves identify six
 20     different remediation scenarios?
 21          A.     Yes.
 22          Q.     I don't see any reference to these six
 23     scenarios elsewhere in your report.                Where does -- where
 24     do these six scenarios come from?
 25          A.     These scenarios come from -- I believe it's


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 159
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20119 Page 51 of 58


                                                                                            Page 150
  1     the -- it's either the Gobas report or the other
  2     fellow's name that I can't remember his name.                           Yeah.          I
  3     can't recall the other report.              It's basically from
  4     either Gobas or the other report.
  5          Q.     And I asked you earlier if you had relied on
  6     anything from Gobas and you said you hadn't because you
  7     hadn't seen his report.
  8          A.     I hadn't seen what his conclusions of the
  9     report were.       These are numbers that were actually
 10     generated by Azimuth, so it wasn't directly from him.
 11          Q.     And so how were these values -- how were these
 12     scenarios presented to you in your capacity?
 13          A.     They were presented by Azimuth from Gobas.                               So
 14     I guess indirectly I was dependent upon Gobas
 15     information.       It just wasn't directly from his -- any
 16     communication with him.
 17          Q.     Okay.    And do you have any idea of the
 18     methodology used to create these remediation scenarios?
 19          A.     I know it was a model that he had developed and
 20     based on loadings that were present.                That was the Gobas
 21     component.       And then the other -- the second report that
 22     I can't recall the name of was based on water treatment
 23     models, if I recall.
 24          Q.     Was it Dilkes?
 25                 MR. LAND:     I think he's talking about Trapp.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 160
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20120 Page 52 of 58


                                                                                             Page 151
  1                 THE WITNESS:         That's the one.
  2     BY MR. HANSEN:
  3          Q.     The Trapp, Bowdan report?
  4          A.     Yes.
  5          Q.     Okay.    And so you don't have any -- you don't
  6     have any idea of the model that was used either by
  7     Trapp, Bowdan, or Gobas to create these remediation
  8     scenarios?
  9          A.     Correct.
 10          Q.     And you don't have any idea what data inputs
 11     went into develop those particular models -- or excuse
 12     me -- develop those particular scenarios?
 13          A.     As I mentioned, I believe there was a loading
 14     component that was associated with that and a trophic
 15     model that Gobas uses to do that, but I don't know what
 16     the parameters are for that model.
 17          Q.     And so as I understand it from table 8 where
 18     you presented a set of sediment values to assume -- or I
 19     guess a better question would be to ask generally:                                  How
 20     was the information presented to you and what did you do
 21     with it to create table 8?
 22          A.     So the values that are present in table 8 were
 23     provided to me in a table with these headlines -- with
 24     these headers for scenario 1, scenario 2, scenario 3,
 25     the 2013 to 2018 arithmetic mean concentration, as well


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 161
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20121 Page 53 of 58


                                                                                            Page 160
  1     You don't have -- one way or the other, you don't know
  2     whether or not these fish tissue calculations in
  3     tables 9 and 10 are representative of the fish on the
  4     Spokane River as a whole?
  5          A.     I do not know -- I guess I'm not sure how to
  6     answer that.       Can you ask that again?             I'm not sure
  7     what --
  8          Q.     Sure.
  9          A.     Are they representative of fish on the Spokane
 10     River?    I cannot make that assessment.                 I know that they
 11     are calculated from a model that those fish should have
 12     that level if this treatment takes place.                      That's all I
 13     know.
 14                 MR. HANSEN:      We'll go off the record.
 15                 THE VIDEOGRAPHER:         Going off the record.                      The
 16     time is 3:02 p.m.
 17                 (Recess, 3:02 p.m. to 3:14 p.m.)
 18                 THE VIDEOGRAPHER:         We are back on the record.
 19     The time is 3:14 p.m.
 20     BY MR. HANSEN:
 21          Q.     Dr. Schlenk, I just had a couple more questions
 22     for you.
 23                 If I could ask you to turn to the bottom of
 24     page 15 of your report.
 25          A.     Okay.


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 162
Case 2:15-cv-00201-SMJ    ECF No. 401-2   filed 01/28/20   PageID.20122 Page 54 of 58


                                                                                             Page 161
  1          Q.     And the last paragraph says, "These data
  2     indicate hazard and elevated risks to aquatic organisms
  3     and mammalian, avian, and other fish that consume fish
  4     within the Spokane River where samples were collected."
  5     Am I correct that this specific opinion is, I guess,
  6     specified to the area on the Spokane River where samples
  7     were collected?
  8          A.     That's the -- where the samples were collected
  9     is where I did the risk assessment, yes.
 10          Q.     So that's a yes?
 11          A.     Well, if you want to say, does it indicate
 12     risks at other parts of the river.                 It's potential that
 13     you could have risks at other parts of the river, but in
 14     terms of where those samples are collected, that's where
 15     the risk was.        Obviously fish move and they can move to
 16     other locations where you might have risk as well.
 17          Q.     So you anticipated my follow-up question, which
 18     was, was you don't know one way or the other whether
 19     these -- whether your assessment applies to locations on
 20     the Spokane River where sampling was not done?
 21          A.     Correct.
 22          Q.     And during our break, you weren't able to
 23     locate that reference, that Environment Canada --
 24          A.     No.
 25          Q.     -- 2002?


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 163
Case 2:15-cv-00201-SMJ   ECF No. 401-2    filed 01/28/20   PageID.20123 Page 55 of 58


                                                                                             Page 162
  1                 MR. LAND:     He's going to search for it after
  2     today and I will get back to you with whatever he finds.
  3     BY MR. HANSEN:
  4          Q.     All right.     And I think we've already covered
  5     what specific references you used -- you pulled from
  6     that document.
  7          A.     Yes.
  8                 MR. HANSEN:      And I didn't have any other
  9     questions on that document or with respect to your
 10     report.     So thank you for your time.
 11                 MR. LAND:     Nothing for me.
 12                 THE VIDEOGRAPHER:          This concludes today's
 13     videotaped deposition.            The time is 3:16 p.m.                  We are
 14     now off the record.
 15                 (Deposition adjourned at 3:16 p.m.)
 16                                      * * * * *
 17
 18
 19
 20
 21
 22
 23
 24
 25


                  TSG Reporting - Worldwide - 877-702-9580
                                                               Decl. of A. Miller in Support of Daubert Motion
                                                            To Exclude D. SCHLENK Expert Testimony - 164
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20124 Page 56 of 58




                                                             Decl. of A. Miller in Support of Daubert Motion
                                                          To Exclude D. SCHLENK Expert Testimony - 165
Case 2:15-cv-00201-SMJ   ECF No. 401-2   filed 01/28/20   PageID.20125 Page 57 of 58


                                                                                            Page 164
  1
  2                           REPORTER'S CERTIFICATE
  3
  4                 I, Cynthia J. Vega, a Certified Shorthand
  5     Reporter for the State of California, do hereby certify:
  6                 That the witness in the foregoing deposition
  7     was by me duly sworn; that the deposition was then taken
  8     before me at the time and place herein set forth; that
  9     the testimony and proceedings were reported by me
 10     stenographically and were transcribed through
 11     computerized transcription under my direction; and the
 12     foregoing is a true and correct record of the testimony
 13     and proceedings taken at that time.
 14                 I further certify that I am not of counsel or
 15     attorney for either or any of the parties in the
 16     foregoing proceeding and caption named or in any way
 17     interested in the outcome of the cause in said caption.
 18                 IN WITNESS WHEREOF, I have subscribed my name
 19     this 18th day of November, 2019.
 20                 Reading and Signing was not requested.
 21
 22
 23                                           Cynthia Vega
 24                                      ________________________________
 25                                        Cynthia J. Vega, CSR No. 6640


                  TSG Reporting - Worldwide - 877-702-9580
                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 166
Case 2:15-cv-00201-SMJ      ECF No. 401-2         filed 01/28/20   PageID.20126 Page 58 of 58




      Case Name:    City of Spokane v. Monsanto Company, et al.

      Deposition Date:      November 13, 2019

      Deponent:             Daniel Schlenk, PhD

      Corrections from Schlenk Deposition:

       Pg.            No.      Now Reads                      Should Read           Reason
       Page 69        22       temper                         temporal              Wrong word

       Page 72        18       Spoor                          Spokane               Wrong name

       Page 88        10       ---                            ecosystem             Missing word

       Page 132       14       adverse outcome path           adverse               Wrong word
                                                              outcome
                                                              pathway




                                                                       Decl. of A. Miller in Support of Daubert Motion
                                                                    To Exclude D. SCHLENK Expert Testimony - 167
